Citation Nr: 0604714	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  95-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for carpal tunnel 
syndrome.  

4.	Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1986 to December 1986 and on active duty from November 1987 
to June 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2001.  

The case was remanded by the Board in September 1999, so that 
his hearing before a member of the Board could be scheduled, 
in January 2001, for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), and in September 2004 for 
development of the evidence.  At the time of the last remand, 
additional issues of service connection for a cervical and 
thoracic spine injury and migraine headache were before the 
Board.  By rating decision dated in June 2005, the RO granted 
service connection for these disabilities.  

The issue of service connection for an acquired psychiatric 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	Bilateral hearing loss disability is not currently 
demonstrated pursuant to VA standards.  

2.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	Carpal tunnel syndrome was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.385 (2005).

2.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.	Carpal tunnel syndrome was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus that she believes had their onset 
while she was on active duty.  During her hearing on appeal 
in November 2000, she testified that she had been exposed to 
significant acoustic trauma of gunfire on the firing range 
during service.  Review of the service medical records shows 
audiologic evaluations that were performed in May 1987 and 
May 1990, in connection with the veteran's entry and 
separation from active duty.  These audiograms showed that 
the veteran's hearing acuity was normal in all tested 
frequencies.  She had no complaints of tinnitus while she was 
on active duty.  

The results of an audiometric evaluation conducted at a 
private facility in November 1994 have been received.  In a 
note that accompanied the results of the audiometric testing, 
the examiner indicated that the veteran was not found to have 
a hearing loss.  

An audiometric examination was conducted by VA in February 
1995.  At that time, the veteran reported a constant high 
frequency tinnitus.  Pure tone thresholds were within normal 
limits, bilaterally.  

An examination was conducted by VA in August 2003.  At that 
time, the veteran's medical records were reviewed and 
audiometric testing was performed.  Pure tone results were 
noted to be as follows:

Hertz
500
1000
2000
3000
4000
Average
Right 
Ear
10
10
5
5
15
9
Left 
Ear
5
5
5
10
15
9

Speech recognition scores were 100 percent correct in the 
right ear and 98 percent correct in the left ear.  

The diagnosis was that pure tone findings showed normal 
hearing from 250 to 8000 hertz in both ears.  Due to the fact 
that there were no complaints of tinnitus in the service 
medical records and there is no indication of noise induced 
hearing loss in either ear, it was the opinion of the 
examiner that the veteran's complaint of bilateral tinnitus 
was not considered to be at least as likely as not related to 
acoustic trauma during service.  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The veteran has not manifested hearing loss disability during 
service or thereafter.  As this disorder has not been 
demonstrated in the record, service connection is not 
warranted.  Regarding her tinnitus, she did not manifest this 
disorder while she was on active duty.  While she has 
testified that she was exposed to acoustic trauma during 
service that caused her tinnitus, it is noted that she is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The examiner who 
evaluated the veteran in August 2003 found that it was not as 
likely as not that tinnitus was incurred as the result of 
service.  Under these circumstances, service connection is not 
warranted.  

The veteran has also claimed service connection for carpal 
tunnel syndrome.  Review of the records shows that she has no 
complaint or manifestation of this disorder during service, 
but that the disability was first manifested in 1995.  The 
veteran was evaluated by VA in July 2003 when mild evidence of 
bilateral carpal tunnel syndrome was diagnosed.  As no opinion 
was rendered regarding any relationship with service, the 
veteran was again examined by VA in April 2005.  The examiner 
reviewed the record and found that the symptoms of the 
veteran's carpal tunnel syndrome had had their onset around 
1994.  As the veteran was released from active duty in 1990, 
the examiner stated that the carpal tunnel syndrome was not 
related to service.  

The veteran first demonstrated carpal tunnel syndrome 
approximately four years after her discharge from active duty.  
The records do not include an opinion that the veteran's 
carpal tunnel syndrome is related to service.  While she 
testified at her hearing to this effect, as noted, she is a 
layman and not considered competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, service connection is not warranted.  


ORDER

Service connection for bilateral hearing loss, tinnitus and 
carpal tunnel syndrome is denied.  


REMAND

The evidence of record shows that the veteran was treated for 
complaints of anxiety while in service October 1989.  She was 
treated by VA for an episode of major depression in 1995 and 
it was speculated during VA outpatient treatment that she 
might suffer from PTSD.  In July 2003, she was evaluated by 
VA when it was found that PTSD was not found.  None of the 
evaluations, however, include an opinion regarding whether 
any current disorder might be related to the episode of 
anxiety for which the veteran was treated during service.  
Under these circumstances additional development is required 
as the Board cannot enter a decision without competent 
medical opinion.  

In view of the foregoing, the claim is remanded for the 
following:

1.  The RO should arrange for the veteran 
to have a special psychiatric evaluation 
to ascertain the current nature of any 
psychiatric abnormality currently 
manifested by the veteran.  Should an 
acquired psychiatric disorder be found, 
the examiner should be requested to render 
an opinion regarding whether it is at 
least as likely as not that the disability 
now diagnosed is related to the anxiety 
for which the veteran sought treatment 
during service.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
this issue.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


